EXHIBIT 10.19



GCP APPLIED TECHNOLOGIES INC.
PERFORMANCE-BASED STOCK UNIT AWARD AGREEMENT
THIS PERFORMANCE-BASED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as
of the Grant Date as set forth on the Performance-Based Stock Unit Award Grant
Certificate pursuant to which this Agreement is attached, is entered into by and
between GCP Applied Technologies Inc., a Delaware corporation (the “Company”),
and the employee of the Company identified on the Performance-Based Stock Unit
Award Grant Certificate pursuant to which this Agreement is attached (the
“Participant”). All capitalized terms used herein shall have the same meaning as
in the GCP Applied Technologies Inc. 2016 Stock Incentive Plan (the “Plan”),
except as otherwise expressly provided herein.
WHEREAS, the Plan provides for grants of Stock Awards, including Performance
Awards in the form of performance-based restricted stock units, each of which
constitutes a right to receive one share of Common Stock (“PBUs”); and
WHEREAS, the Committee has decided to make a grant to the Participant of the
target number of PBUs set forth on the Performance-Based Stock Unit Award Grant
Certificate pursuant to which this Agreement is attached, to promote the best
interests of the Company and its stockholders on the terms and conditions set
forth in this Agreement, conditioned on the Participant’s execution of this
Agreement.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements contained herein, the parties hereto agree as follows:
1.
Performance-Based Stock Unit Grant. The Company hereby grants to the Participant
Performance Awards in the form of PBUs. The target number of shares of Common
Stock that may become vested and settled hereunder is equal to the number of
Target PBUs set forth on the Performance-Based Stock Unit Award Grant
Certificate pursuant to which this Agreement is attached, subject to the terms
and conditions of this Agreement and the Plan, in addition to such other
restrictions, if any, as may be imposed by law.

2.
Vesting and Forfeiture.

(a)
Performance Factor. The actual number of shares of Common Stock to be earned by
the Participant hereunder, subject to the continued vesting requirement set
forth in Section 2(b) hereof, shall be determined by multiplying (x) the
Performance Factor (as defined on Appendix A to this Agreement) for the
Performance Period by (y) the number of Target PBUs, with the actual Performance
Factor to be determined in connection with the filing of the Company’s Form 10-K
with respect to the Company’s 2018 fiscal year with the Securities and Exchange
Commission. The number of shares of Common Stock determined to be earned
pursuant to this Section 2(a) shall be the “Earned Performance Shares.”


1

--------------------------------------------------------------------------------

EXHIBIT 10.19



(b)
Service Vesting. Except as otherwise set forth in this Agreement, following the
end of the Performance Period, any Earned Performance Shares shall continue to
vest, subject to the Participant’s continued employment with the Company and its
affiliates, and shall fully vest and become free from restriction on the later
of the third anniversary of the Grant Date and the date in calendar year 2019
that the Committee determines the number of Earned Performance Shares (if any)
hereunder.

(c)
Termination of Employment. If the Participant incurs a termination of
employment, any then outstanding and unvested PBUs shall be automatically and
immediately forfeited for no consideration.

(d)
Change in Control. Upon the occurrence of a Change in Control, any then
outstanding and unvested PBUs shall become vested in accordance with and
pursuant to the provisions of Section 15 of the Plan[, based on the Performance
Factor as calculated assuming the Performance Period ended on the date the
Change in Control occurs, and prorated for the period of time between the first
day of the Performance Period and the date that the Change in Control occurs,]
except, to the extent that another Stock Award meeting the requirements of this
Section 2(c) (any award meeting such requirements, a “Replacement Award”) is
provided to the Participant pursuant to Section 9 of the Plan to replace such
Award (any award intended to be replaced by a Replacement Award, a “Replaced
Award”). The requirements of a Replacement Award are as follows: the Replacement
Award (i) is of the same type as the Replaced Award and relates to publicly
traded equity securities of the Company or the entity surviving the Company
following the Change in Control; (ii) has a value equal to the value of the
Replaced Award as of the date of the Change in Control, as determined by the
Committee in its sole discretion consistent with Section 9 of the Plan; and
(iii) contains terms relating to vesting that are substantially identical to
those of the Replaced Award, and its other terms and conditions are not less
favorable to the Participant than the terms and conditions of the Replaced Award
(including the provisions that would apply in the event of a subsequent Change
in Control) as of the date of the Change in Control. Without limiting the
generality of the foregoing, a Replacement Award may take the form of a
continuation of the applicable Replaced Award if the requirements of the
preceding sentence are satisfied. If a Replacement Award is granted, the
Replaced Award shall not vest upon the Change in Control. The determination
whether the conditions of this Section 2(c) are satisfied shall be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.

3.
Nontransferability. The PBUs shall not be sold, transferred, pledged, assigned,
or otherwise encumbered or disposed of, except as may permitted under the Plan.

4.
Settlement. Subject to the provisions of Section 2(c) and Section 6, the PBUs
shall be settled hereunder as follows: the Company shall issue one share of
Common Stock to the


2

--------------------------------------------------------------------------------

EXHIBIT 10.19



Participant for each Earned Performance Share that becomes vested hereunder
within thirty (30) calendar days following the applicable vesting date set forth
in Section 2.
5.
No Voting Rights; Dividend Equivalents. Until such time as the PBUs have been
settled pursuant to Section 4 and the underlying shares of Common Stock have
been delivered to the Participant, and the Participant has become the holder of
such shares, the Participant shall have no rights as a stockholder, including,
without limitation, any right to dividends or other distributions or any right
to vote. Notwithstanding the foregoing, each PBU shall entitle the Participant
to dividend equivalents pursuant to Section 5(b) of the Plan with respect to
ordinary cash dividends that would otherwise be paid on the shares of Common
Stock underlying such PBU during the period from the Grant Date to the date such
share are delivered in accordance with Section 4. Any such dividend equivalents
shall be subject to the same vesting conditions applicable to the underlying PBU
with respect to which they accrue, and shall, if the underlying PBU vests, be
paid no later than thirty (30) calendar days following the applicable vesting
date set forth in Section 2.

6.
Certain Tax Matters. The Participant expressly acknowledges that the award or
vesting of the shares of Common Stock acquired hereunder, and the payment of
dividends with respect to the PBUs, may give rise to “wages” subject to income
and other tax withholding. Unless otherwise determined by the Committee prior to
any Vesting Date, the Company agrees that (a) the minimum tax withholding
required by law in respect of any such wages may be satisfied by the Participant
surrendering to the Company a portion of the shares of Common Stock that are
issued or transferred to the Participant upon the settlement of the PBUs, and
(b) the shares of Common Stock so surrendered by the Participant shall be
credited against any such withholding obligation at the Fair Market Value of
such shares of Common Stock on the date of such surrender (and the amount equal
to the Fair Market Value of such shares of Common Stock shall be remitted to the
appropriate tax authorities) (the foregoing process pursuant to which such
withholding tax obligations may be satisfied, a “Net Settlement”). If the
Committee determines not to permit the Net Settlement, the Participant expressly
acknowledges and agrees that the Participant shall be solely responsible for the
timely satisfaction, in cash, of such withholding tax obligations, and that the
Company shall be under no obligation to deliver any shares of Common Stock
otherwise due hereunder if the Participant does not timely satisfy such tax
obligations.

7.
Plan Governs. The PBUs are granted pursuant to the terms of the Plan, which are
incorporated herein by reference (the terms of which shall have the same effect
as if set forth herein in full, including without limitation the terms of
Section 9 of the Plan), and the PBUs shall, except as otherwise expressly
provided herein, be governed by the terms of the Plan. In the event of a
conflict between the provisions of this Agreement and the terms of the Plan, the
terms of the Plan shall control. The Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof. Each of the Participant and the Company acknowledges that this
Agreement (together with the Plan) constitutes the entire agreement and
supersedes all


3

--------------------------------------------------------------------------------

EXHIBIT 10.19



other agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.
8.
Nature of Grant. In accepting the PBUs, the Participant acknowledges,
understands and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;

(b)
the grant of the PBUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PBUs, or benefits in lieu
of PBUs, even if PBUs have been granted repeatedly in the past;

(c)
all decisions with respect to future PBU grants, if any, will be at the sole
discretion of the Company;

(d)
the Participant is voluntarily participating in the Plan;

(e)
the grant of the PBUs and the Participant’s participation in the Plan shall not
create a right to employment or service or be interpreted as forming an
employment or service contract with the Company or any Subsidiary and shall not
interfere with the ability of the Company or any Subsidiary, as applicable, to
terminate the Participant’s employment or service relationship (if any);

(f)
the PBUs and any shares of Common Stock subject to the PBUs are not intended to
replace any pension rights or compensation;

(g)
the PBUs and any shares of Common Stock subject to the PBUs, and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar mandatory payments;

(h)
the future value of the shares of Common Stock subject to the PBUs is unknown
and cannot be predicted with certainty;

(i)
if the Participant acquires shares of Common Stock upon settlement of the PBUs,
the value of such Common Stock may increase or decrease;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the PBUs resulting from the Participant’s termination of employment by the
Company or any Subsidiary (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or providing services or the terms of the
Participant’s employment agreement or service contract, if any) and in
consideration of the grant of the PBUs to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or


4

--------------------------------------------------------------------------------

EXHIBIT 10.19



any Subsidiary, waives his or her ability, if any, to bring any such claim, and
releases the Company and any Subsidiary from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Participant shall be deemed irrevocably
to have agreed not to pursue such claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claims;
(k)
in the event of the Participant’s termination of employment (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment agreement or service contract, if any), unless
otherwise provided by this Agreement or determined by the Company the
Participant’s right to vest in the PBUs, if any, will terminate effective as of
the date that the Participant is no longer actively providing services and will
not be extended by any notice period (e.g., active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or providing services or the terms of the Participant’s employment
agreement or service contract, if any); the Committee shall have the exclusive
discretion to determine when the Participant is no longer actively providing
services for purposes of the PBUs; and

(l)
neither the Company nor any Subsidiary will be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the PBUs or any amounts due to the
Participant pursuant to the settlement of the PBUs or the subsequent sale of any
shares of Common Stock acquired under the Plan.

9.
Insider Trading Restrictions/Market Abuse Laws.  The Participant acknowledges
that he or she is subject to any applicable Company insider trading policy. In
addition, depending on his or her country of residence, the Participant may be
subject to additional insider trading restrictions and/or market abuse laws,
which may affect his or her ability to acquire or sell shares of Common Stock or
rights to shares of Common Stock (e.g., Options) under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws in the Participant's country).  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy.  The Participant acknowledges that it is the Participant’s
responsibility to comply with any applicable Company insider trading policy and
any additional restrictions that may apply due to local insider trading
restrictions or market abuse laws. The Participant is advised to speak to his or
her personal legal advisor regarding any applicable local insider trading
restrictions or market abuse laws.

10.
Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the PBU and this Agreement shall be
subject to any additional limitations set


5

--------------------------------------------------------------------------------

EXHIBIT 10.19



forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
11.
Data Privacy. The Participant hereby voluntarily consents to the collection, use
and transfer, in electronic or other form, of the Participant’s personal data as
described in this Agreement and any other PBU grant materials by and among, as
applicable, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company and any Subsidiary may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
PBUs or any other entitlement to shares of stock awarded, canceled, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data will be transferred to E*TRADE Corporate Financial
Services, Inc. and or its affiliates or such other stock plan service provider
as may be selected by the Company in the future (the “Plan Service Provider”),
which is assisting the Company with the implementation, administration and
management of the Plan. The Participant understands that the recipients of Data
may be located in the United States or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the
Participant’s country. The Participant authorizes the Company, the Plan Service
Provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the purpose of implementing, administering and managing his or her
participation in the Plan including any requisite transfer of such Data as may
be required to a broker or other third party until which the Participant may
elect to deposit any shares of Common Stock received upon settlement of the
PBUs. The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of Data by contacting the
Participant’s regional human resources (“MyHR”) representative. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that he or she may, at any time, request access to Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her MyHR representative.
Further, the Participant understands that the Participant is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke his or her consent, the
Participant’s employment status or service with the Company and any Subsidiary
will not be adversely affected; the only consequence of refusing or withdrawing
consent is that the Company would not be able to grant PBUs or other equity
awards to the Participant or administer or maintain such awards. Therefore,


6

--------------------------------------------------------------------------------

EXHIBIT 10.19



the Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her MyHR representative.
12.
Successors and Assignment. This Agreement (and the PBUs granted hereunder) is
personal to the Participant and, without the prior written consent of the
Company, shall not be assignable by the Participant other than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by the Participant’s legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.

13.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

14.
No Waiver. The Participant’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

15.
Section 409A of the Code. It is intended that the PBUs granted pursuant to this
Agreement and the provisions of this Agreement be exempt from or comply with
Section 409A of the Code, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code.

16.
Unfunded Plan. The PBUs are unfunded and the Participant shall be considered an
unsecured creditor of the Company with respect to the Company’s obligations, if
any, to issue shares of Common Stock pursuant to this Agreement (including,
without limitation, as to any PBUs that vest). Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Participant and the Company or any other person.

17.
Governing Law; Captions. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.

18.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

19.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same

7

--------------------------------------------------------------------------------

EXHIBIT 10.19



instrument. The parties hereto confirm that any facsimile copy of another
party’s executed counterpart of this Agreement (or its signature page thereof)
shall be deemed to be an executed original thereof.
*    *    *    *    *    *
Accepted and agreed by the Participant as of the date acknowledged through
E*Trade.


APPENDIX A
“Performance Factor” shall mean the factor by which to multiply the Target PBUs,
determined in accordance with the following table:
Performance
Level
3-Year Cumulative Adjusted EPS
3-Year Adjusted EPS as % of Target
Performance
Factor
< Threshold
 
 
0x
Threshold
 
 
0.5x
Target
 
 
1.0x
Maximum
 
 
2.0x
>Maximum
 
 
2.0x



The Performance Factor will be determined using straight-line interpolation for
results that fall between the indicated Performance Levels set forth above. In
no event shall the Performance Factor exceed 2x.
“Adjusted EPS” is the Company’s diluted Earnings Per Share (EPS), adjusted for
costs related restructuring and repositioning expenses and related asset
impairments; certain pension costs (net); income and expense items related to
divested businesses, product lines, and certain other investments; gains and
losses on sales of businesses, product lines, and certain other investments;
certain other unusual or infrequent items that are not representative of
underlying trends; and certain discrete tax items. All of the foregoing shall be
adjusted such that the impact of acquisitions /divestitures closed after the
first calendar/fiscal quarter of each of the three fiscal years of the Company
occurring during the Performance Period will not be included until the following
full year starting January 1.

8